UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 6/30 Date of reporting period: 6/30/2014 ITEM 1. REPORT TO STOCKHOLDERS June 30, 2014 Annual Report to Shareholders Deutsche Enhanced Commodity Strategy Fund (formerly DWS Enhanced Commodity Strategy Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 12 Performance Summary 14 Consolidated Investment Portfolio 28 Consolidated Statement of Assets and Liabilities 30 Consolidated Statement of Operations 32 Consolidated Statement of Changes in Net Assets 33 Consolidated Financial Highlights 38 Notes to Consolidated Financial Statements 58 Report of Independent Registered Public Accounting Firm 59 Information About Your Fund's Expenses 60 Tax Information 61 Advisory Agreement Board Considerations and Fee Evaluation 66 Board Members and Officers 71 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund invests in commodity-linked derivatives which may subject the fund to special risks. Market price movements or regulatory and economic changes will have a significant impact on the fund's performance. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. A counterparty with whom the fund does business may decline in financial health and become unable to honor its commitments, which could cause losses for the fund. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 13 for more complete performance information. Investment Strategy The fund invests in commodity-linked derivative instruments (a contract whose value is based on a particular commodity), such as commodity-linked swap contracts, commodity-linked structured notes, options and futures contracts, to gain exposure to the investment return of assets that trade in the commodity markets, without investing directly in physical commodities. Physical commodities are assets that have tangible properties, such as gas, heating oil, industrial and other precious metals, livestock or agricultural products. With respect to the fund’s fixed-income investments, portfolio management seeks to construct a diversified, balanced portfolio of U.S. and non-U.S. fixed-income securities in the government, government agency and corporate sectors. Management normally targets a dollar-weighted average portfolio duration of three years or less. Please see the fund’s prospectus for a complete description of the commodity-linked derivative and other securities in which the fund invests, including a variety of fixed-income securities. While the fund delivered a positive absolute return, it did not fully participate in the rally in commodity prices. The Class A shares of the fund returned 6.20% during the 12 months ended June 30, 2014, underperforming the benchmark. On a longer-term basis, however, the fund continues to compare favorably with the five-year average return for the funds in its Morningstar peer group, Commodities Broad Basket Funds. The fund has delivered an average annual return of 3.58% in this time, outpacing the 2.38% peer group average. The global commodity markets returned 8.21% during the 12-month period ended June 30, 2014, as measured by the fund’s benchmark, the Bloomberg Commodity Index (formerly known as Dow Jones-UBS Commodity Index). While the end result was positive, the path the markets took to achieve this return was anything but steady. During the first half of the period, commodities came under pressure on concerns that slow global growth would keep a lid on demand. Investors were particularly worried about the outlook for China — the most important source of incremental demand for commodities — and the potential for the country’s economy to experience a "hard landing." These worries persisted through the early weeks of 2014, but commodities began to rally in February behind a thawing outlook for global growth. Investors grew more optimistic about the longer-term outlook for the U.S., European and Chinese economies, and persistent concerns about the potential for deflation began to abate. These developments led to an improved demand outlook for commodities, causing prices to rally. Additionally, the conflicts in Ukraine and the Middle East boosted energy prices by sparking concerns about potential supply disruptions. Central bank policies also played a part in the rally, as the pro-inflationary strategies of the European Central Bank and the Bank of Japan more than offset concerns about the impact of the U.S. Federal Reserve Board’s (the Fed's) decision to taper its quantitative easing policy. Taken together, these factors propelled the commodity markets to a mid-single-digit gain for the year. Fund Performance The fund gains exposure to commodities using commodity-linked swaps and futures, and the remaining portion of the portfolio is invested in a fixed-income strategy. The fund has employed this approach since March 31, 2010. The fund’s approach consists of a tactical element, a relative value strategy and a "roll enhancement" strategy. The roll enhancement strategy made the largest positive contribution to performance during the past year, and the relative value strategy added slightly. However, these positives were offset by the underperformance of our tactical strategy. Roll enhancement strategy: Commodity investing entails purchasing a contract to buy or sell a specific commodity on a specific date. Since the fund does not want to take physical delivery of the underlying commodity contracts, we "roll" the contracts (i.e., sell one contract and purchase another) on a regular basis. Our roll enhancement strategy seeks to roll into contracts that maximize the fund’s return potential. This aspect of our strategy was very helpful to performance during the year, given that longer-dated contracts typically outperformed — and did so with a lower-degree of price volatility — than their shorter-dated counterparts. We believe this illustrates the value of being able to invest anywhere on the commodity "curve," rather investing only in short-dated contracts. Further, our use of this strategy means that the fund doesn’t have to incur the cost of perpetually rolling out of the front-month contract and paying the typical premium to move into the next contract. Relative value strategy: Our relative value strategy actively overweights or underweights each of the most liquid commodities depending on how "cheap" or "expensive" each commodity appears from a quantitative perspective. This portion of our strategy is based on the principle that commodity prices tend to "mean revert" over time. If the short-term, one-year moving average price of a commodity is above its long-term, five-year moving average price, we may underweight the commodity; if the short-term moving average price is below the long-term moving average price, we may overweight the commodity. The relative value strategy was modestly helpful to the fund’s 12-month results. While the fund’s positions fluctuate in response to market conditions, performance in general was helped by our average overweights to base metals and agricultural commodities. However, this was offset by our average underweight to energy. Tactical strategy: This strategy allows us to shift the fund’s effective weighting to the broader commodity market from a low of 50% to a high of 100%. Quantitative momentum models determine the investment level of the portfolio. When the momentum trend in the market is stable or rising, we may maintain or increase the fund’s overall exposure to commodities. When the momentum trend in the market is negative and falling, we may reduce the fund’s overall exposure to commodities. The goal of this strategy is to help mitigate downside risk, and it has succeeded in this regard during the four-plus years we have managed the fund. In addition, it worked well for the majority of the annual period. However, the fund came into the first calendar quarter with an exposure near the low end of the range. When the market quickly shifted direction to the upside in February, the fund did not fully participate in the rally. The resulting shortfall was the primary factor in the fund’s underperformance for the full year. "As always, we remain focused on capturing commodities’ upside potential while striving to manage the impact of downside volatility." Another aspect of our strategy is that we periodically take opportunistic positions that are driven by specific market events. For instance, we added exposure to coffee and sugar during the first calendar quarter, and we were active in shifting the portfolio’s metals exposure between copper and aluminum throughout the year. We also increased the underweight position in energy to a neutral weight late in the period. At a time of constrained global supplies, we saw above-average potential for headlines — especially from the Middle East — to lead to spikes in the oil price. Accordingly, we boosted exposure to this area to mitigate the potential risks of unforeseen developments. On balance, these opportunistic moves added to performance during the past year. In the fund’s fixed-income portfolio, we emphasize short-term, higher-quality bonds to manage volatility and interest-rate risk, but we also take on a modest degree of credit risk to capture excess yield. This approach worked well during the past the year, adding to relative performance. Outlook and Fund Positioning We hold a cautiously optimistic outlook with regard to commodities as we move into the second half of the year. The possible risks from headlines related to the Middle East — and to a lesser extent, Russia — continue to support the outlook for oil prices at a time of constrained supplies. The economic outlook also remains generally positive, with the United States on track for growth above 2% and Europe continuing to emerge from its long recession. Even more important is the stabilization in China’s growth outlook, together with the growing possibility that the government will take steps to loosen credit conditions. In turn, this would fuel stronger economic activity and lead to rising demand for commodities. Global central bank policy is also providing a tailwind to commodity prices. While the United States is gradually tightening policy, Europe and Japan are both easing and have explicitly stated that their goal is to increase inflation from current levels. We believe these pro-inflationary policies can provide a key element of support to commodity prices for an extended period of time. As always, we remain focused on capturing commodities’ upside potential while striving to manage the impact of downside volatility. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Portfolio Manager for Retail Fixed Income: New York. — BIS, University of Minnesota. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. — Head of US Loan Portfolio Management, High Yield Strategies: New York. — BA, State University of New York, Albany; MBA, Pace University. John D. Ryan, Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998–2003. — Over 19 years of investment industry experience. — BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Steven Zhou, Assistant Vice President Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2010 with over two years of experience at J.P. Morgan Chase and Freddie Mac. Held summer internship positions at Deutsche Asset Management and AFL-CIO Housing Investment Trust. — Analyst for Mortgage Backed Securities: New York. — MS in Computational Finance, Carnegie Mellon University; BA in Economics and BS in Computer Science, University of Maryland, College Park. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know Derivatives are contracts whose values can be based on a variety of instruments, including indices, currencies or securities. They can be utilized for a variety of reasons, including for hedging purposes, for risk management; for non-hedging purposes to seek to enhance potential gains, or as a substitute for direct investment in a particular asset class or to keep cash on hand to meet shareholder redemptions. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. A swap is an exchange of cash flows that are dependent on the price of an underlying commodity. A structured note is a hybrid security whose return typically tracks the performance of an underlying debt obligation and a derivative that is embedded within it. The characteristics of the underlying debt obligation and derivative embedded within it adjust the securities risk/return profile. Options are financial derivatives that offer the right, but not the obligation, to buy or sell a security or financial asset at an agreed-upon price and during a certain period of time or on a specific date. Futures contracts are contractual agreements to buy or sell a particular commodity or financial instrument at a pre-determined price in the future. The unmanaged Bloomberg Commodity Index (formerly known as Dow Jones UBS Commodity Index) tracks a diversified group of commodities and commodities futures contracts traded on both U.S. and London exchanges. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar Commodities Broad Basket Funds category consists of funds that invest in a diversified basket of commodity goods, including but not limited to, grains, minerals, metals, livestock, cotton, oils, sugar, coffee and cocoa. These funds may invest directly in physical assets or commodity-linked derivative instruments, such as commodity swap agreements. Overweight means the fund holds a higher weighting in a given sector, security, or commodity than the benchmark. Underweight means the fund holds a lower weighting. Mean reversion is a theory that prices and returns eventually move back toward the mean, or average. Credit quality is a measure of a bond issuer’s ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Performance Summary June 30, 2014 (Unaudited) Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/14 Unadjusted for Sales Charge 6.20% 3.58% 1.43% Adjusted for the Maximum Sales Charge (max 5.75% load) 0.10% 2.36% 0.79% Bloomberg Commodity Index† 8.21% 1.99% -0.12% Class B 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/14 Unadjusted for Sales Charge 5.47% 2.76% 0.63% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 2.47% 2.58% 0.63% Bloomberg Commodity Index† 8.21% 1.99% –0.12% Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/14 Unadjusted for Sales Charge 5.31% 2.83% 0.66% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 5.31% 2.83% 0.66% Bloomberg Commodity Index† 8.21% 1.99% –0.12% Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/14 No Sales Charges 6.46% 3.83% 1.61% Bloomberg Commodity Index† 8.21% 1.99% –0.12% Institutional Class 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/14 No Sales Charges 6.48% 3.97% 1.72% Bloomberg Commodity Index† 8.21% 1.99% –0.12% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2013 are 1.46%, 2.37%, 2.26%, 1.29% and 1.14% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended June 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on February 14, 2005. The performance shown for the index is for the time period of February 28, 2005 through June 30, 2014, which is based on the performance period of the life of the Fund. † The unmanaged Bloomberg Commodity Index (formerly known as Dow Jones UBS Commodity Index) tracks a diversified group of commodities and commodities futures contracts traded on both U.S. and London exchanges. Class A Class B Class C Class S Institutional Class Net Asset Value 6/30/14 $ 6/30/13 (a) $ Distribution Information as of 6/30/14 Twelve Months: Income Dividends $ $
